Citation Nr: 0116296	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT 

1.  The appellant's active military service, after 
subtracting 96 days of time lost, totaled two months and five 
days.

2.  The appellant was not discharged from service as a result 
of a service-connected disability, nor does the evidence show 
that he had a disability at the time of discharge that would 
have warranted a discharge for disability. 


CONCLUSION OF LAW

Basic eligibility for non-service-connected VA disability 
pension benefits is not established.  38 U.S.C.A. 1521(j)(1) 
-(2) (West 1991); 38 C.F.R. 3.3(a)(3)(i) - (ii) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has disabilities that prevent 
him from obtaining or maintaining any form of substantially 
gainful employment.  Therefore, he maintains that he is 
entitled to VA pension benefits.

VA shall pay pension to each veteran of a period of war who 
meets the service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a); 38 C.F.R. § 3.3(a)(3).  A veteran meets the 
service requirements if such veteran served in the active 
military, naval, or air service-- (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from his period of active duty service 
for a disability adjudged service- connected without 
presumptive provisions of law, or if, at the time of his 
discharge, he had had such a service- connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war. 
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3)(i) - (iv).

The appellant served on active duty in the armed forces 
between May 14, 1974, and October 24, 1974, after which he 
received a discharge under honorable conditions.  However, 
his Report of Separation from Active Duty (DD Form 214), 
shows that he lost a total of 96 days of service from May 24, 
1974 to May 29, 1974, and from May 31, 1974 to August 28, 
1974.  The appellant does not dispute such evidence.  Thus, 
he had only 2 months and 5 days of creditable wartime 
service, which is less than the 90 days required to establish 
basic eligibility to receive pension benefits.  

As noted above, another potential method by which the 
appellant would be eligible for pension benefits is if he was 
discharged or released from his period of active duty service 
for a disability adjudged service- connected without 
presumptive provisions of law, or if, at the time of his 
discharge, he had had such a service- connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.  Although 
the evidence does not show that he was discharged from active 
service due to service-connected disability, the appellant 
contends, in effect, that he had psychiatric disability prior 
to service which was aggravated during service.  He states 
that due to that disability he was offered a medical 
discharge but that he turned it down.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  A preexisting injury or disease is 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(2000).  

Private medical records show that in April 1969, the 
appellant underwent a brief period of psychiatric treatment.  
During his service entrance examination in May 1974, however, 
he responded in the negative when asked if he then had, or 
had ever had, frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  A 
psychiatric examination was negative.  Shortly after his 
entry on active duty, however, he was referred to the Mental 
Hygiene Consultation.  He had reportedly gone to his platoon 
sergeant every day crying and stating that he could not stand 
the service; that he had been misled by his recruiter; that 
he was afraid and nervous; that if he could not get out, he 
would commit suicide; and that prior to service, he had been 
committed to a mental institution for 3 months.  It was 
requested that he be scheduled for a mental hygiene 
appointment; however, shortly thereafter, his initial period 
of time lost commenced, and there is no evidence that such 
appointment was ever made.  In any event, there is no 
evidence dated during service that the appellant had 
psychiatric disability of any kind.  Indeed, during his 
service separation examination in September 1974, he again 
responded in the negative when asked if he then had, or had 
ever had, frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  As during his 
entrance examination, a psychiatric examination was negative.  

Although a private medical report, dated in April 2000, and 
the report of a VA psychiatric examination, performed in May 
2000, show that appellant has a current diagnosis of 
schizophrenia, there is no evidence that such disability is 
in any way related to service, either directly or by 
aggravation.  Accordingly, there is no competent evidence 
that at the time of his discharge, the appellant had had a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  In this regard, the veteran's 
service records are completely negative for any evidence that 
he was ever offered a medical discharge.

The other alternative service requirements set forth at 38 
U.S.C.A. § 1521(j)(3-4) and 38 C.F.R. § 3.3(a)(3)(iii) - 
(iv). are not relevant to this appeal since the appellant did 
not have countable service for a period of ninety consecutive 
days, wartime or peacetime; and he did not have two or more 
separate periods of active service during more than one 
period of war. 

In light of the foregoing, the law is dispositive of the 
issue.  That is, there is simply no legal basis by which the 
appellant can demonstrate basic eligibility for VA pension 
benefits.  Accordingly, the appeal is denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In cases such as this, however, where the law, and not the 
facts, is dispositive of the issue, there is no amount of 
development which would allow the appellant to prevail.  
Accordingly, there is no basis upon which to remand this case 
or otherwise develop the record.  See Sabonis, 6 Vet. App. at 
430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the appellant are to be avoided).  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

